Citation Nr: 0719731	
Decision Date: 06/29/07    Archive Date: 07/05/07	

DOCKET NO.  05-39 925	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).   

2.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1956 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran's motion for an 
advance upon the Board's docket was granted.  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran did not manifest any form of skin rash or 
ALS, or any signs and symptoms of neurological disease 
consistent with ALS, at any time during, or for many years 
after he was separated from active military service, and 
there is essentially a complete absence of any competent 
clinical evidence which shows that a skin rash or ALS 
resulted from any incident, injury, disease, or exposure 
which may have occurred during active military service.  



CONCLUSION OF LAW

A skin rash and ALS were not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in January 2004 
prior to the initial adverse rating decision with respect to 
ALS now on appeal from August 2004.  He was provided formal 
VCAA notice with respect to his claim regarding a skin rash 
in November 2004, prior to the issuance of the initial rating 
denying that claim in March 2005.  Each of these formal 
notices informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The service medical and personnel records were collected for 
review, as were more recent records of the veteran's 
treatment with VA.  All known available evidence has been 
collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring each of the pending issues 
back to the RO for the conduct of VA examinations with a 
request for a review of the claims folder and the production 
of opinions consistent with VCAA at 38 U.S.C.A. § 5103A (d).  
However, in the complete absence of any objective evidence 
demonstrating that the veteran had any form of a skin rash or 
ALS or any signs and symptoms consistent with neurological 
disease at any time during or for decades after military 
service, there is no duty to obtain such an examination under 
the governing statute.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is a 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Finally, where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of a matter, the benefit of the 
doubt in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  

Analysis:  The veteran initiated the current appeal in 
December 2003, well over 40 years after he was separated from 
service.  He initially advanced his claim for service 
connection for ALS on his stated belief that it was caused by 
his exposure to asbestos during service aboard ship as a 
boiler man in the US Navy.  Later, during the pendency of the 
appeal, the veteran argued that ALS might also be 
attributable to exposure to various chemicals and/or 
radiation.  The veteran has also argued his belief that his 
skin rash is somehow associated with either his ALS, or other 
various exposures during service.  The veteran provided 
testimony during a hearing before the undersigned advancing 
his claim.  

The service medical records do not include any complaints, 
findings, treatment or diagnosis of any form of skin rash or 
ALS, or signs and symptoms consistent with a rapidly 
progressive neurological disease consistent with ALS at any 
time during service.  The physical examination for service 
separation noted that the skin was normal and included no 
findings of neurological impairment of any kind.  

The VA outpatient treatment records on file many years after 
service do show that the veteran is treated for a skin rash, 
but there is a complete absence of any clinical or other 
objective evidence on file which shows or demonstrates that 
this rash is associated with any incident, injury, disease or 
exposure of active military service.  

With respect to ALS, the available medical records indicate 
that the veteran began having neurological symptoms and 
complaints in approximately the mid-1990's, with a diagnosis 
provided in or around 1999.  However, there is a complete 
absence of any competent clinical evidence or opinion on file 
which shows or suggests that ALS is related to any incident, 
injury, disease or exposure of active military service.  

The vet has argued that his ALS is causally related to his 
exposure to asbestos during service aboard ship, or exposure 
to other chemicals or radiation.  However, he has submitted 
no competent clinical or other objective evidence which shows 
or suggests that ALS may be caused by exposure to asbestos, 
chemicals, or radiation.  The veteran has no diagnosis of 
asbestosis, the most common disease associated with asbestos 
exposure, nor is he shown to have pleural effusions or 
fibrosis or pleural plaques, or certain specified cancers 
which have been causally related to asbestos exposure.  The 
laws and regulations identifying radiogenic diseases for 
radiation-exposed veterans includes leukemia, lymphomas and a 
variety of specific types of cancer, but ALS is not included 
as a radiogenic disease, and there is no known association 
between ALS and radiation exposure.  

The only objective evidence submitted by the veteran in 
support of his claim for service connection for ALS is the 
report of a study released by the ALS Association reporting 
that men and women with any history of military service in 
the last century are at least 60 percent greater at risk of 
ALS than men and women who did not serve in the military.  
This study pointed out, however, that no studies analyzed 
provided any answers as to why those in the military service 
were at greater risk than the general population at large.  

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection.  There was certainly 
no generalized or specific chronic rash or skin disorder 
identified at any time during or for decades after the 
veteran was separated from military service.  Although the 
veteran has stated his belief that this rash may somehow be 
associated with his ALS, he submitted no competent, objective 
evidence to support this belief.  The veteran has developed 
some form of chronic skin rash which is objectively shown to 
have first manifested many years after service separation, 
and there is an absence of any competent evidence showing 
that it is causally related to any incident, injury, disease, 
or exposure during active military service.  

A preponderance of the evidence is also against the veteran's 
claim for service connection for ALS.  Although the veteran 
has argued his belief that it is causally related to his 
exposure to asbestos, chemicals, and/or radiation during 
service, he has provided no objective evidence which shows or 
demonstrates that ALS is causally related to any of these 
exposures.  The veteran is certainly competent to offer a 
statement of signs and symptoms of disease or injury he had 
personally experienced, but he certainly lacks the requisite 
medical expertise to provide a competent clinical opinion 
that his ALS is attributable to an exposure to chemicals, 
radiation or asbestos during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board does not find that the ALS Association study 
results are particularly compelling in the veteran's case.  
The fact that there are higher rates of ALS in former 
military members than the general population certainly does 
not make it as likely as not that the veteran's ALS is 
attributable to service simply because he had active military 
service from 1956 to 1960.  ALS remains a fairly rare disease 
and the fact that former military members have a higher rate 
of occurrence does not mean that the evidence for and against 
the veteran's claim arises to a level of equipoise, 
sufficient for an award of service connection based upon 
reasonable doubt.  It does not appear at all likely that ALS 
had onset before the veteran was separated in January 1960, 
but that it took until 1999, 39 years after service 
separation to confirm a diagnosis.  There is no evidence of 
an organic diseases of the nervous system to a compensable 
degree within one year after service separation.  The 
evidence and argument supporting the veteran's claim for 
service connection for both a skin rash and ALS is entirely 
speculative in nature.  


ORDER

Entitlement to service connection for a skin rash is denied.  

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


